               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,             Case No. 18-CR-182-3-JPS
 v.

 MARTELL D. FORD,                                                 ORDER

                            Defendant.


       On September 18, 2018, the government filed a fifteen-count

Indictment in this case, charging the defendant in five counts for violations

of 18 U.S.C. §§ 1951 and 924(c). (Docket #16). On June 24, 2019, the parties

filed a plea agreement indicating that the defendant has agreed to plead

guilty to Counts Six, Seven, and Fourteen of the Indictment. (Docket #31).

The government has agreed to move to dismiss the remaining counts of the

Indictment as to this defendant at sentencing. Id. at 4.

       The parties appeared before Magistrate Judge Nancy Joseph on July

12, 2019, to conduct a plea colloquy pursuant to Federal Rule of Criminal

Procedure 11. (Docket #44). The defendant entered a plea of guilty as to

Counts Six, Seven, and Fourteen of the Indictment. Id. After cautioning and

examining the defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Judge Joseph determined that the guilty

plea was knowing and voluntary, and that the offenses charged were

supported by independent factual bases containing each of the essential

elements of the offenses. (Docket #44 and #45).
       Thereafter,    Magistrate    Judge    Joseph    filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #45). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

       To date, no party has filed such an objection.

       The    Court     has   considered         Magistrate    Judge   Joseph’s

recommendation and, having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s report and

recommendation (Docket #45) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 22nd day of August, 2019.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge




                                   Page 2 of 2
